DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As set forth in greater detail below, this application as amended below is in condition for allowance except for the presence of claims 8-13 directed to injectable pharmaceutical compositions which are non-elected without traverse.  Accordingly, following a conversation with Attorney Greg Turosi on 1 February 2022, claims 8-13 are cancelled.

Priority
The instant claims are a National Stage entry of International application PCT/CN2019/086449 filed 10 May 2019, which claims the benefit of provisional U.S. application 62/670,714 filed 11 May 2018.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview Greg Turosi on 1 February 2022.

IN THE CLAIMS:Claim 2, Line 2:	The word “substantially” has been DELETED.
Claim 2, Line 4:	The word “substantially” has been DELETED.
Claim 2, Line 6:	The word “substantially” has been DELETED.
Claim 2, Line 8:	The word “substantially” has been DELETED.
Claim 2, Line 10:	The word “substantially” has been DELETED.
Claim 2, Line 12:	The word “substantially” has been DELETED.
Claim 8:		Has been CANCELLED.
Claim 9:		Has been CANCELLED.
Claim 10:		Has been CANCELLED.
Claim 11:		Has been CANCELLED.
Claim 12:		Has been CANCELLED.
Claim 13:		Has been CANCELLED.

Allowable Subject Matter
Claims 1-7 and 14, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: applicants claims are directed to particular acyl ester prodrugs of buprenorphine, and more specifically a defined range of polymorphs of these acyl ester buprenorphine prodrugs represented by specific XRPD peaks.  Applicants establish that these prodrug polymorphs possess unexpectedly decreased aqueous solubility (specification [0086]), which gives rise to an unexpectedly improved release profile avoiding an undesirable burst release of buprenorphine from compositions incorporating the See, e.g., WO2016/142877, Berrell, et al, Process Development Toward a Pro-Drug of Buprenorphine, 23 Org. Process. Res. Dev. 762 (2019), Stinchcomb, et al, A Solubility and Related Physicochemical Property Comparison of Buprenorphine and Its 3-Alkyl Esters, 12 Pharma. Res. 1526 (1995), Audra Lynch Stinchcomb, Transdermal Delivery of Buprenorphine 3-Alkyl Ester Prodrugs for Treatment of Opioid Dependence, Doctoral Dissertation, University of Michigan 1995.  However, none of these prodrugs of buprenorphine are described either as the particular polymorphic forms encompassed by the instant claims, nor are methods of synthesizing or recrystallizing those acyl esters ostensibly falling within the scope of alkyl chain lengths in a manner described by applicants which gives rise to the particular polymorphic forms claimed.  See, e.g., Vippagunta, et al, Crystalline Solids, 48 Adv. Drug Del. Rev. 3 (2001).  As such, the skilled artisan at the time of the instant application was not afforded a motivation to obtain the particular crystalline solid forms of the acyl buprenorphine esters encompassed by the instant claims, and they therefore appear free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613